Title: To George Washington from Moses Hazen, 29 November 1782
From: Hazen, Moses
To: Washington, George


                  
                     Sir,
                     Pompton 29th Novr 1782.
                  
                  It is my Duty to acquaint your Excellency that the Regiment under my Command has not been mustered or inspected since the 13th of April last; which is a Circumstance that I should have mentioned sooner had not Col. Stewart assured me that he would be with the Regiment by the 24th Instant; five Days having elapsed, I am apprehensive that the State of his Health, or perhaps some other Duty has and may still prevent his coming here to muster and inspect the Regiment.  I have the Honour to be, your Excellency’s most obedient And very humble Servant
                  
                     Moses Hazen
                     Brigr Genl
                  
               